BUSSEY, Judge:
Appellant, Johnny G. Speegle, hereinafter referred to as defendant, was charged, tried, and convicted in the District Court of Caddo County, Case No. CRT-71-443, for the offense of Reckless Operation of a Boat; his punishment was fixed at a fine of Twenty Five ($25.00) Dollars, and court costs, and from said judgment and sentence an appeal has been perfected to this Court.
This cause was lodged in this Court on April 2, 1973. On May 4, 1973, defendant filed a Request for Extension of Time in which to file a brief, which was granted, giving defendant until June 14, 1973, in which to file a brief. ,.No brief was filed nor was a further extension of time in which to file a brief requested. On July 3, 1973, this cause was summarily submitted for an opinion in accordance with the rules of this Court.
We have consistently held that where the defendant appeals from a judgment and sentence and no briefs are filed in support of the Petition in Error, this Court will examine the record only for fundamental error; if none appears on record, the judgment and sentence will be affirmed. Enoch v. Oklahoma City, Okl.Cr., 444 P.2d 856.
We have carefully examined the record and reviewed the testimony and Petition in Error in the instant case and find no fundamental error. The record discloses that the defendant was afforded a fair and impartial trial, and the evidence was sufficient to support the verdict of the trial court at the nonjury trial. There being no apparent error in the record on appeal, it is the opinion of this Court that the judgment and sentence should be, and the same is hereby, affirmed.
BLISS, P. J., and BRETT, J., concur.